No. 99-20549
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20549
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JUAN MIGUEL CHAIDEZ-ORANTES,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-504-1
                      --------------------
                        February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Miguel Chaidez-Orantes appeals his conviction and

sentence for illegal reentry into the United States after

deportation, a violation of 8 U.S.C. § 1326.    He argues that the

district court should have suppressed his prior deportation

because he was deprived of due process during the administrative-

deportation proceeding under 8 U.S.C. § 1228.    He also argues

that he need not establish actual prejudice in order to

collaterally attack his prior deportation.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20549
                                -2-

     This court has rejected the arguments made by Chaidez-

Orantes in United States v. Benitez-Villafuerte, 186 F.3d 651,

659-60 (5th Cir. 1999), cert. denied, 120 S. Ct. 838 (2000).     We

therefore AFFIRM his conviction.

     Chaidez-Orantes also argues that the case should be remanded

so that the district court may correct the judgment’s incorrect

recitation that he pleaded guilty to one count of illegal reentry

and that non-existent remaining counts were dismissed on the

Government’s motion.   The Government concedes that the judgment

contains the above-mentioned errors, but also asserts that the

judgment erroneously states that Chaidez-Orantes was sentenced to

“time served” rather than to a seven-month term.

     Accordingly, the case is remanded for the purpose of

correcting the clerical errors in the judgment pursuant to Fed.

R. Crim. P. 36.   The amended judgment should clarify and/or

correct the provision regarding Chaidez-Orantes’s term of

imprisonment.

     AFFIRMED IN PART; REMANDED IN PART.